Citation Nr: 0520357	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  01-03 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent for 
bilateral hearing loss prior to September 6, 2004.

2.  Entitlement to an evaluation greater than 30 percent for 
bilateral hearing loss beginning September 6, 2004.

3.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for macular 
degenerative of the left eye.

5.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 10 percent disabling.

6.  Entitlement to an evaluation greater than 10 percent for 
traumatic arthritis of the right knee prior to September 2, 
2004.

7.  Entitlement to an evaluation greater than 20 percent for 
traumatic arthritis of the right knee beginning September 2, 
2004.

8.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service 
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1956, from December 1956 to December 1959, and from 
February 1960 to August 1977.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

A September 2004 VA examination report is of record and 
reflects a diagnosis of tinnitus, which the examiner opines 
is more likely than not related to the same etiology as the 
noise-induced military hearing loss.  A claim for service 
connection for tinnitus is thus inferred and referred to the 
RO for appropriate action.

The Board notes that during the pendency of this claim, the 
veteran's claims for increased evaluations for the service 
connected bilateral hearing loss and right knee disability 
were granted.  As these increased ratings do not constitute a 
full grant of all benefits possible for the bilateral hearing 
loss and right knee disability, and as the veteran has not 
withdrawn these claims, the issues concerning entitlement to 
an increased rating for bilateral hearing loss and traumatic 
arthritis of the right knee are still pending.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

The Board notes that the veteran was represented by Attorney 
Edward Bates, whose authority to represent veterans was 
revoked by VA.  The Board notified the veteran of this in 
September 2003.  The veteran is now represented by The 
American Legion.  

The issues of entitlement to increased evaluations for the 
right knee disability both prior to and beginning September 
2, 2004 and entitlement to TDIU addressed in the REMAND 
portion of the decision below are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist to the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision.

2.  The service-connected bilateral hearing loss is 
productive of Level VIII hearing loss in the right ear and 
Level V for the left ear prior to September 6, 2004.

3.  The service-connected bilateral hearing loss is 
productive of Level VIII hearing loss in the right ear and 
Level V hearing loss in the left ear beginning September 6, 
2004.

4.  The service-connected hypertension is controlled with 
medication. The diastolic blood pressures are not 
predominantly 110 or more, and the systolic blood pressures 
are not predominantly 200 or more.

5. The service-connected macular degeneration, left eye, is 
productive of visual acuity measuring 20/30 near and 20/25 
far, corrected, in the left eye; the veteran is not service 
connected for the right eye.  

6.  The service-connected PTSD is shown to be productive of 
symptomatology that more nearly approximates a disability 
picture of no more than reduced reliability and productivity 
as manifested by difficulty sleeping, nightmares, flashbacks, 
exaggerated startle response, hypervigilance, depression, 
anxiety, moodiness and overreacting, nervousness and anger, 
and a Global Assessment of Functioning score (GAF) of 58-60 
during the pendency of this appeal.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent, and no 
greater, for bilateral hearing loss prior to September 6, 
2004 have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2004).

2.  The criteria for an evaluation greater than 30 percent 
beginning September 6, 2004 have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2004).

3.  The criteria for a disability rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.2, 4.7, 4.104, 
Diagnostic Code 7101 (2004).

4.  A compensable evaluation for macular degeneration, left 
eye, is not warranted.  38 U.S.C.A. §§ 1155, 1160 (West 
2002); 38 C.F.R. §§ 3.383, 4.76a and § 4.84a, Diagnostic Code 
6079 (2004).

5.  The criteria for an evaluation of 50 percent, and no 
greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.126, 4.130, 4.132 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.012, 3.156(a), 3.159 and 3.326(a) (2004).

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issues in this case.  
The Board notes that the September 2004 VCAA letter discussed 
the type of evidence was needed to prevail in the veteran's 
claims for increased evaluations, as well as for entitlement 
to TDIU.  Moreover, in the March 2001 statement of the case 
and the November 2004 and February 2005 supplemental 
statements of the case, the RO provided the veteran with the 
precise laws and regulations governing the evaluation of 
hearing loss, hypertension, macular degeneration, and PTSD.  
In addition, the VCAA letter and the statement of the case 
and supplemental statements of the case gave notice of the 
evidence that had been received, the revisions effected in 
the regulations by VCAA, and the laws and regulations 
governing the evaluation of the veteran's service-connected 
disabilities for which he sought increased ratings, namely 
hypertension, hearing loss, macular degeneration, and PTSD. 

The VA accorded the veteran VA examinations for hypertension 
in October 2002, an audiology examination in September 2004, 
and for eye disabilities and PTSD in September 2004.   In 
addition, the RO has obtained VA treatment records of which 
it was notified, records from the Social Security 
Administration (SSA), and has received and considered private 
medical records submitted by the veteran.

The RO has not had the opportunity to obtain records of 
private medical treatment accorded the veteran at Lyster Army 
Hospital in Fort Rucker.  However, in the present case, the 
Board finds that it is not necessary to obtain them.  This is 
for two reasons.  First, the regulations direct that the 
evaluation of hearing loss is "derived by a mechanical 
application of the VA Schedule for Rating Disabilities 
(Rating Schedule) to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Second, the private 
records the veteran identified pre-date the most recent, 
September 2004, VA examination for audiology.  Hence, these 
records, which the veteran indicated were dated from 2002-
2003 offer evidence that is not more current than that 
contained in the VA examination report.  

The veteran has advised the RO of no further or additional 
medical treatment records or evidence.  The Board is not 
aware of the existence of other additional relevant evidence 
in connection with the claim on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, available VA and 
non-VA records were obtained or submitted by the veteran, and 
the veteran identified no other private treating facilities.  
In addition, VA examinations were provided.  It seems clear 
that the VA has given the veteran every opportunity to 
express his opinion with respect to his claims and the VA has 
obtained all known documents that would substantiate the 
veteran's claims. 

The VCAA letter, combined with the statement of the case, in 
aggregate, properly notified the veteran of his statutory 
rights.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003); Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003).  In addition, when the veteran and his 
representative provided notice of additional VA records to 
VA, they were obtained.  See 38 U.S.C.A. § 5103(b) (West 
2002).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issues discussed on appeal was harmless error.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.  Therefore, to decide the appeal on the veteran's 
claims would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim by the VCAA letter, 
statement of the case, and their accompanying notice letters.

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  See also Mayfield v. 
Nicholson, No. 02-1077, 2005 WL 957317 (Vet. App. Apr. 14, 
2005).  

Here, the veteran is not prejudiced by the Board's 
consideration of his claims as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing claims for increased 
evaluations, the evidence considered in connection with the 
issue addressed in this decision, and what information VA and 
the veteran would provide.  Thus, the Board finds that there 
has been no prejudice to the veteran that would warrant 
further notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Increased Evaluations

Service-connected disabilities are rated in accordance with 
the VA Rating Schedule.  The ratings are based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon a lack of usefulness in self-support.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2.  Where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A.  Factual Background

In a December 1977 rating decision, service connection was 
originally granted for mild bilateral sensorineural hearing 
loss and hypertension.  The decision was based on service 
medical records and the report of VA examination dated in 
October 1977.  Service medical records showed diagnoses of 
hypertension and hearing loss during service.

Concerning objective findings of hearing loss, the VA 
examination report reflected results of audiology testing, in 
pure tone thresholds, as follows:


HERTZ

500
1000
2000
4000
RIGHT
10
10
10
65
LEFT
10
10
10
65

Manually calculated, these findings present an average pure 
tone threshold of 23.75 decibels in the right ear and 23.75 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 96 
percent in the left ear.  The examiner diagnosed very mild 
sensorineural hearing loss, bilaterally.  

Vascular hypertension was diagnosed as well, with blood 
pressure measurements recorded at 130 or 90 sitting, 134 over 
94 recumbent, and 140 over 90 standing.  The examiner record 
objective observations of regular sinus rhythm, no murmurs or 
friction rubs heard, A2 equal to P2, peripheral vessels 
normal, and no peripheral edema, orthopnea and no bruit in 
auscultation over the carotid vessels.

The RO assigned noncompensable evaluations for each 
disability, effective September 1, 1977, which is the day 
after the veteran was discharged from active service.  

In March 1980, the RO issued a rating decision granting 
entitlement to service connection for macular degeneration of 
the left eye, with visual defect.  The RO based its decision 
on service medical records showing complaints of a dark spot 
in the left eye.  He was seen for follow up and found to 
exhibit possible macular degeneration.  Visual acuity was 
20/20 on the right and 20/25 on the left.  VA examination was 
conducted in February 1980.  The report shows visual acuity 
at 20/20 on the right and 20/60 on the left.  The left eye 
macula was shown to be cystic, edematous, and pigmented.  The 
examiner diagnosed macular degeneration in the left eye.  The 
RO assigned a 10 percent evaluation, effective November 20, 
1979, which was the date of the veteran's claim for a left 
eye condition.  

In August 1986, the RO granted an increased evaluation for 
the service-connected hypertension, effective from January 
13, 1986, which is the date of VA treatment records the RO 
found to show an increase in disability.  The RO also based 
its decision on the report of VA examination dated in July 
1986, in which the examiner diagnosed hypertension, well 
controlled by medications.  The examiner observed the veteran 
to manifest point of maximal impulse in the 5th space, with 
II-II/VI systolic ejection murmur, along the left sternal 
border without radiations up the neck and no evidence of 
congestive heart failure.  Peripheral pulses were found to be 
2 to 3+ on all four extremities.  Blood pressure was found to 
measure 138 over 90 sitting.  The examiner observed the 
veteran's hypertension was well controlled on Nadolol and 
hydrocholothiazide, running in the 120 over 70 range.  The 
veteran was not found to exhibit angina, or peripheral 
vascular disease.

In July 1992, the RO issued a rating decision in which it 
increased the evaluation assigned the service connected 
bilateral hearing loss, but decreased that assigned the left 
eye disability.  By the same rating decision, the RO granted 
service connection for PTSD.  

The RO increased the evaluation assigned the veteran's 
bilateral hearing loss, effective January 21, 1992, which is 
the date the veteran's claim for increase was received.  The 
RO based its decision on a March 1992 VA examination report, 
which reflects the following results, in pure tone 
thresholds:


HERTZ

1000
2000
3000
4000
RIGHT
30
55
70
80
LEFT
15
10
50
60

These findings reflect an average pure tone threshold of 59 
decibels in the right ear and 37 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and 72 percent in the left ear.  The 
examiner diagnosed moderate sensorineural hearing loss in the 
right ear and mild sensorineural hearing loss in the left. 

Concerning the veteran's vision, the VA examination reflects 
visual acuity without correction in the right eye of 20 over 
80 and 20 over 100 on the left.  With correction, the visual 
acuity measured 20 over 30, bilaterally.  The examiner 
assessed macular retinal pigment epithelium changes in the 
left eye suggestive of old inflammatory process, which did 
not look like age-related macular degeneration, mild fullness 
and probable nerve fiber layer myelination on the left, with 
blephoritis and meibomitis.

The veteran did not appeal the reduction in evaluation for 
his left eye.

Service connection for PTSD was based on the report of a 
February 1992 VA examination report, as well as service 
medical and personnel records, and VA inpatient and 
outpatient records.  The examination report reflections 
subjective complaints of nightmares, intrusive recollections, 
and flashbacks of events which occurred when he was on active 
duty in Vietnam; a feeling of extreme aggravation and 
difficulty concentrating; depression; withdrawal; 
nervousness; agitation; increased irritability and edginess; 
and difficulty sleeping.

The report shows a social history of being married for 31 
years to the same woman and having two grown children.  He 
reported he lived about 30 miles from where he was born and 
raised.  He stated he did fairly well, socially, except 
during episodes when he has recurring dreams and thoughts.  
At this time he tends to withdraw from people and to feel 
detached and estranged.  Occupationally, he noted he quit 
school in 10th grade, but obtained his GED in the military.  
After discharge from active service, he worked for three 
years as an electronic technician.  Subsequently, he worked 
as an engineering technician from 1981 through 1989, when he 
sustained a work related injury, for which she received 
Workman's Compensation benefits.  He has not worked since 
1989, but he expressed desire to work again if he could get 
his symptoms under control. 

The examiner noted that the veteran presented as casually 
dressed and groomed, and that he related in a rather distant, 
aloft, and disgruntled fashion.  He was oriented times three 
and exhibited no gross cognitive deficits.  He maintained 
poor eye contact, although his speech was clear and coherent.  
Judgment and insight were found to be fair.  He was not found 
to exhibit any suicidal or homicidal ideation.  The examiner 
reviewed the veteran's claims folder and a report of clinical 
testing proffered by another VA examiner.  Clinical results 
were reported to suggest a depressed and withdrawn individual 
manifesting anxiety, agitation, confusion, and fear of loss 
of control, and efficiency, as well as inability to 
concentrate.  The examiners diagnosed PTSD.

The RO assigned a 10 percent disability evaluation, effective 
January 21, 1992, which is the date the veteran's claim for 
service connection was received.

In June 1999, the veteran submitted a claim for increased 
evaluations for all his service connected disabilities.  

In June 2000, the RO received records from SSA.  These 
records reflect that the veteran was found to be disabled in 
November 1994 due to a primary diagnosis of back problems and 
a secondary diagnosis of PTSD.  The onset of disability was 
noted to begin in July 1989.

In October 2002, the veteran underwent VA examination for 
hypertension.  The report shows that the veteran continued to 
require medication to control his hypertension, and that he 
maintained good control.  He reported no heart attack, 
stroke, or other complications, and he stated he had never 
experienced symptoms, such as headaches, dizziness, or other 
problems from his hypertension.  His current medications were 
listed as hydrochlorothiazide, Atenolol, and lisiniopril.  
Blood pressure was measured at 124 over 72 laying down, 128 
over 77 sitting, and 102 over 65 standing.  Twenty minutes 
later, the measurements were 120 over 76 sitting.  Peripheral 
pulses were found to be intact.  No bruits were appreciated 
on auscultation of the heart.  Funduscopic examination 
revealed no images or other hypertensive complications.  The 
examiner diagnosed well controlled hypertension, long-
standing, despite the veteran's smoking, obesity, history of 
diabetes, and inactivity.  

In September 2004, the RO accorded the veteran VA examination 
for his service connected hearing loss, his left eye 
disability, and his PTSD.

Concerning the veteran's hearing loss, the report of VA 
examination for audiology reports the following results, in 
pure tone thresholds:


HERTZ

1000
2000
3000
4000
RIGHT
45
70
85
85
LEFT
30
35
65
75

These findings reflect an average pure tone threshold of 71 
decibels in the right ear and 51 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 44 
percent in the right ear and 68 percent in the left ear.  
Tympanometry revealed normal middle ear function, 
bilaterally.  Acoustic reflexes were fairly typical in both 
ears for the veteran's hearing level.  Negative speech 
Stenger's was obtained on the right.  The examiner diagnosed 
mild to severe sensorineural hearing loss, bilaterally, 
greater in the right ear.  The veteran also reported 
occasional outer ear infections, for which he uses 
prescription ear drops.

VA examination for eye disability shows a history of cataract 
surgery a year prior, and of surgery to both eye lids over a 
year ago.  No other eye injuries, other surgeries, or 
diseases were reported.  The examiner noted that the veteran 
had been diabetic for over five years, which he controls with 
oral medication.  The veteran reported he had not been told 
he was bleeding into the back of his eyes.  Visual acuity 
measured 20 of 30, near, and 25 of 25, far, in the right eye, 
and 20 of 30, near, and 20 of 25 far, in the left, corrected.  
No diplopia was found.  Metamorphopsia of two areas of grid, 
temporally, was detected in the left eye.  The macula was 
noted to be mottled and with migrated pigment, with scattered 
areas of atrophy.  The examiner diagnosed nonexudative 
macular degeneration of the left eye greater than the right, 
resulting in slight vision decrease and metamorphopsia of the 
left eye.  He was advised to take ocuvite for age-related 
macular disease.  Psuedophakia, history of dermatochalasis, 
and status post blepharoplasty, diabetes (but no retinopathy 
at this time), and refractive error were detected in both 
eyes, but not found to be related to macular degeneration.  
The report does not show any findings or opinions linking the 
need for surgical treatment to the service-connected macular 
degeneration, left eye.

VA examination for PTSD reveals additional subjective 
complaints of increased frequency of inability to sleep, 
nightmares, flashbacks, exaggerated startle response 
hypervigilance, moodiness and overreacting, and nervousness 
and anger.  He reported the flashbacks are vivid and very 
real, triggered by the war in Iraq.

Occupationally, the veteran reported that he remains retired 
and has not worked since 1992.  He stated he had to stop 
hunting because he was unable to tolerate the sound of 
gunfire.  When he checks his property, the sounds of planes 
bring back memories.  He spends a great deal of time with his 
dogs and his horse, he reported, and gardens.  Socially, the 
veteran reported being married to his second wife for four 
years.  They live together, and he described the relationship 
as good, although he stated that when he gets stressed he 
will fly off the handle now and then.  He has four children 
from his first marriage.

The examiner objectively observed the veteran to present as 
casually attired and fairly groomed.  He was alert and 
oriented times three, but exhibited mild psychomotor 
retardation.  He appeared sad and withdrawn, but denied any 
suicidal or homicidal ideation or intent.  No psychoses was 
found.  His mood was anxious and depressed.  Cognitive 
functions were found to be within normal range, and his 
insight and judgment were found to be fair.  The examiner 
diagnosed PTSD, chronic, mild to moderate, and depressive 
disorder with anxiety symptoms secondary to the PTSD.  A 
Global Assessment of Functioning (GAF) score of 58-60 was 
assigned.

VA treatment records show ongoing complaints of and treatment 
for the veteran's bilateral ear condition, including wax 
build up; hypertension; vision, including an episode of 
"pink eye;" and PTSD.  These records document treatment for 
other service and nonservice connected disabilities also, 
including prostate cancer, diabetes mellitus, skin condition, 
and upper respiratory infection.

Based on these findings, the RO assigned a 30 percent 
evaluation for the service connected bilateral hearing loss, 
effective September 6, 2004, which was the date of the 
examination showing increase in hearing loss.  However, the 
RO, confirmed and continued the 10 percent evaluations 
assigned the service-connected hypertension and PTSD, and the 
noncompensable evaluation assigned the service-connected left 
eye disability.  These evaluations have been confirmed and 
continued to the present.

B.  Analyses

I) Hearing Loss

The current noncompensable evaluation for bilateral hearing 
loss was assigned under Diagnostic Code 6100.  

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average which is the sum of the pure tone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  Two provisions allow for evaluating veterans 
with certain patterns of hearing impairment that cannot 
always be accurately assessed under section 4.85, because the 
speech discrimination test may not reflect the severity of 
communicative functioning these veterans experience.  Id.

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 
4000, Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Also, when the pure tone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  64 Fed. Reg. 25202-10.  The 
veteran is not entitled to consideration under these 
provisions, however, because he does not meet the required 
criteria.

As noted above, VA audiology examination was conducted in 
September 2004.  The report reflects audiology results, in 
pure tone thresholds:


HERTZ

1000
2000
3000
4000
RIGHT
45
70
85
85
LEFT
30
35
65
75

These findings reflect an average pure tone threshold of 71 
decibels in the right ear and 51 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 44 
percent in the right ear and 68 percent in the left ear.  
Tympanometry revealed normal middle ear function, 
bilaterally.  Acoustic reflexes were fairly typical in both 
ears for the veteran's hearing level.  Negative speech 
Stenger's was obtained on the right.  The examiner diagnosed 
mild to severe sensorineural hearing loss, bilaterally, 
greater in the right ear.  The veteran also reported 
occasional outer ear infections, for which he uses 
prescription ear drops.

The interpretation of the medical evidence of record are as 
follows:  hearing loss at Level VIII for the right ear and 
Level V for the left ear.  

Under the criteria, the measurements warrant a 30 percent 
evaluation.  See Diagnostic Code 6100.

VA treatment records further reflect complaints of and 
treatment for wax build up in both ears.  The September 2004 
VA examination report, as noted in the Introduction, above, 
shows that the veteran is diagnosed with bilateral tinnitus 
that the examiner opined derives from the same acoustic 
trauma that caused the veteran's hearing loss.  This matter 
has been referred to the RO for appropriate action, and will 
not be further considered here.  Treatment records reflect no 
other complaints of or treatments for other ear disease or 
ear problems.  

The Board notes that the RO assigned an effective date for 
the grant of a 30 percent evaluation for bilateral hearing 
loss apparently predicated on the date of VA examination, 
September 6, 2004.  As the veteran filed his claim for 
increased evaluation in June 1999, this has had the effect of 
creating a "staged rating" in the present case.  Thus, the 
Board has two periods of time for consideration, prior to 
September 6, 2004, when the service connection bilateral 
hearing loss was evaluated at 20 percent disabling, and 
beginning September 6, 2004, when the disability was 
evaluated as 30 percent disabling.

After consideration of all the evidence, the Board finds that 
while an evaluation greater than 30 percent is not warranted 
beginning September 6, 2004, an evaluation of 30 percent is 
warranted for that time period prior to September 6, 2004.

The records presents no audiological findings prior to those 
contained in the September 2004 VA examination report.  The 
January 2001 rating decision, which confirmed and continued 
the 20 percent evaluation for bilateral hearing loss, notes 
that the veteran failed to report for scheduled VA 
examination.  The appointment notice documenting the failure 
to report is dated in June 2000.  Careful review of the 
record shows that the veteran's address appears to have 
changed during this time.  In November 1999, the veteran 
submitted notification that he would be out of state for an 
undetermined amount of time due to a family illness, and 
requested any VA appointments concerning his pending re-
evaluation be put on hold.  The veteran provided his return 
address with this document.  In May 2000, the VA issued a 
letter to the veteran at a different address.  A copy of the 
letter is of record, and reflects that the letter was 
reissued to a different address, with a copy to his then 
private attorney.

There is no record that the letter or the notice to report 
for VA examination was returned as "undeliverable."  
However, given the proximity in time to the apparent change 
in the veteran's address, and the veteran's good faith effort 
to notify VA that he was going to be out of town for an 
undetermined amount of time and could not report for VA 
appointments due to a medical emergency in his family, the 
Board finds that the veteran had good cause not to report for 
the VA examination scheduled in June 2000.  See 38 C.F.R. 
§ 3.655.  Thus, the Board will consider the time period under 
consideration for an increased evaluation-the time period 
from the veteran's claim in June 1999 to the present-as one 
period in entirety.  Thus, the Board finds that a 30 percent 
evaluation is warranted for the veteran's bilateral hearing 
loss both prior to and beginning September 6, 2004.  See 
38 C.F.R. § 3.102; see also Francisco, supra.  

II) Hypertension

The veteran's hypertension was evaluated as 10 percent 
disabling under Diagnostic Code 7101, which contemplates 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) with diastolic pressure predominantly 
100 or more, or systolic pressure predominantly 160 or more, 
or where there is a history of diastolic pressure 
predominantly 100 or more and continuous medication is 
required for control.  The next higher rating, 20 percent, 
requires diastolic pressure which is predominantly 110 or 
more, or systolic pressure predominantly 200 or more.  The 
disability will be rated at 40 percent with diastolic 
pressure predominantly 120 or more.  A 60 percent rating will 
be assigned with diastolic pressure predominantly 130 or 
more.  38 C.F.R. § 4.101, Diagnostic Code 7101 (2004).  

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For the purposes of this section, the 
term hypertension means that the diastolic blood pressure is 
predominantly 90 millimeters or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 millimeters or greater with a diastolic 
blood pressure of less than 90 millimeters.  38 C.F.R. § 
4.104, Diagnostic Code 7101, Note (1).

As discussed above, the veteran underwent VA examination for 
hypertension in October 2002, at which time the veteran was 
shown have good control of his hypertension with prescribed 
medication.  He reported no heart attack, stroke, or other 
complications, and he stated he had never experienced 
symptoms, such as headaches, dizziness, or other problems 
from his hypertension.  His current medications were listed 
as hydrochlorothiazide, Atenolol, and lisiniopril.  Blood 
pressure was measured at 124 over 72 laying down, 128 over 77 
sitting, and 102 over 65 standing.  Twenty minutes later, the 
measurements were 120 over 76 sitting.  The examiner 
diagnosed well controlled hypertension, long-standing, 
despite the veteran's smoking, obesity, history of diabetes, 
and inactivity.

VA outpatient records reflect complaints of and treatment for 
various service connected and nonservice connected 
conditions, to include hypertension for which he was 
prescribed medication.  These records reflect blood pressure 
measurements under the 200 level for systolic pressure and 
under 110 for diastolic pressure.

After careful review of the medical evidence, the Board finds 
that the required manifestations to warrant a higher, 20 
percent, evaluation for hypertension are not met.  The Board 
has carefully reviewed the clinical records, which contain 
many blood pressure readings.  But the Board notes that the 
next higher rating does not just require one or a few 
readings which show a diastolic pressure of 110 or more, or a 
systolic pressure of 200 or more.  Rather, the readings must 
be predominantly 110 or more for the diastolic pressure, or 
predominantly 200 or more for the systolic pressure.  In the 
present case there are no findings which meet these criteria, 
hence the readings certainly do not predominantly meet the 
higher requirements for a higher rating.  Rather, these 
records show that the veteran's blood pressure is well-
controlled by prescribed medications.  The many blood 
pressure readings of record provide a clear preponderance of 
evidence which establish that the requirements for a higher 
rating have not been met.

III) Macular Degeneration, Left Eye

The veteran's macular degeneration, left eye, was evaluated 
under Diagnostic Code 6079, which contemplates impairment of 
vision.  Diagnostic Code 6079 affords a noncompensable 
evaluation for vision in one eye at 20/40 with vision in the 
other eye at 20/40.  A 10 percent evaluation is warranted for 
vision in 1 eye at 20/50, and vision in the other eye at 
20/40.  38 C.F.R. § 4.84a, Diagnostic Code 6079 (2004).  

As discussed above, VA examination in September 2004 of the 
veteran's eyes reflects corrected visual acuity of 20/30 near 
and 20/25 far in the left eye, and 20/30 near and 20/25 far 
in the right.  This level of visual acuity is noncompensable.  
38 C.F.R. § 4.84a.  For a compensable, 10 percent rating, the 
corrected visual acuity must be 20/50 in one eye and 20/40 or 
20/50 in the other eye.  38 C.F.R. § 4.84a, Codes 6078, 6079.

VA treatment records further reflect complaints of and 
treatment for pink eye, and the September 2004 VA examination 
report indicates that the veteran has undergone surgery for 
cataracts and his eyelids, but no other complaints of or 
treatments for other eye disease or eye problems.  As noted 
above, the examiner offered no finding or opinion linking the 
need for surgery for cataracts or eyelids to the service-
connected macular degeneration.  The Board cannot thus 
consider these manifestations here.

After consideration of all the evidence, the Board finds that 
a compensable evaluation for macular degeneration, left eye, 
is not warranted.

IV) PTSD

The RO assigned the original 10 percent evaluation under 
rating criteria in effect on and before November 6, 1996.  
The Rating Schedule then directed that a 10 percent 
disability evaluation was warranted for PTSD when the 
criteria for 30 percent was not met, but emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment was present.  A 30 percent evaluation 
was then warranted for definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and that the psychoneurotic systems manifested 
resulted in such reduction initiative, flexibility, 
efficiency and reliability levels as to produce definite 
impairment.  38 C.F.R. Part 4, § 4.132, Diagnostic Codes 9411 
(1996).

On November 7, 1996, the Secretary of the VA amended the 
portions of the Rating Schedule applicable to psychiatric 
disabilities.  Under the amended Rating Schedule, a 30 
percent disability evaluation is awarded for PTSD which is 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
period of inability to perform occupational tasks (although 
generally functioning satisfactorily with routine behavior, 
self-care, and normal conversation), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).  A 50 percent disability evaluation is warranted for 
PTSD which is productive of occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent disability evaluation is 
warranted for PTSD which is productive of occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2004).

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM-IV), a GAF score of 31 to 40 
is illustrative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; a child frequently beats up younger children, 
is defiant at home, and is failing at school).  A GAF score 
of 41 to 50 is representative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51 to 60 reflects moderate 
symptoms (e.g. flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
is indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but the individual generally functions pretty 
well, and has some meaningful relationships.  A GAF score of 
71 to 80 shows that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  The Court, in Carpenter v. Brown, 8 Vet. App. 
240 (1995), recognized the importance of the GAF score and 
the interpretations of the score.

In the present case, the veteran filed his claim for increase 
in June 1999, well after the change in regulations governing 
the evaluation of psychiatric disorders (effective in 
November 1996).  Accordingly, VA need only consider the 
veteran's claim under the revised criteria.  See VAOPGCPREC 
3-2000.  

After review of all the evidence in the present case, the 
Board concludes that the veteran meets the criteria for a 50 
percent evaluation, and no greater, for his service-connected 
PTSD.

The Board finds that the medical evidence of record, 
throughout, shows clinical manifestations of recurring, 
persistent re-experiencing of the veteran's stressors, 
predominantly manifested by intrusive thoughts, nightmares, 
and flashbacks productive of sleeplessness, depression, 
irritability and anxiety, and heightened startle response and 
hypervigilance.

As noted above, the September 2004 VA examination report 
reflects complaints of increased frequency in sleeplessness, 
nightmares, flashbacks, exaggerated startle response 
hypervigilance, moodiness and overreacting, and nervousness 
and anger.  Flashbacks, he reported, are vivid and real, 
triggered by the war in Iraq.  The veteran further reported 
that he remained retired and had not worked since 1992.  He 
stopped hunting because he could not tolerate the sound of 
gunfire and the sound of planes brought back memories, but he 
continued to spend a great deal of time with his dogs and his 
horse, and gardening.  He stated he remained married to his 
second wife, of four years, and that they lived together.  He 
described their relationship as good, but admitted he gets 
stressed out and will fly off the handle.  He maintained ties 
with his family.  The examiner found the veteran to be alert 
and oriented times three, but sad and withdrawn, and anxious 
and depressed in mood.  He exhibited mild psychomotor 
retardation, but no psychoses were found.  He denied any 
suicidal or homicidal ideations.  Cognitive functions were 
within normal range; insight and judgment, fair.  The GAF 
assigned measured 58-60.

Treatment records further reflect that the veteran had 
difficulty achieving stabilization on prescribed medications, 
and that he required intermittent therapy for his symptoms.  
He continued to live with his wife and maintain a 
relationship with his family.  In November 2002, he described 
his family as supportive and, in August 2002, his marriage as 
healthy.  Treatment records dated in November 2002 show that 
he was found to be active in hunting, fishing, and gardening; 
and to exhibit coping skills.  Yet, these records show 
consistent reports of intrusive thoughts, nightmares, and 
flashbacks with difficulty sleeping, depression, and anxiety.  
It is noted that the September 2004 VA examination report 
shows that the veteran had then given up hunting because he 
could not tolerate the sound of gunfire, and that the sound 
of planes overhead when he was walking his property brought 
back intrusive memories.  His treating physician accordingly 
assigned GAFs of 55 and 65/66.

After review of the entire record, the Board finds that the 
veteran's reported symptoms, as observed by his treating VA 
physicians and VA examining physicians render the veteran 
occupational and social impaired with reduced reliability and 
productivity.

As noted above, higher, 70 and 100 percent evaluations, are 
potentially available for his PTSD.  However, after review of 
the medical evidence, the Board finds that these criteria are 
not met.

First, the Board notes that the veteran, throughout, has 
maintained his relationship with his wife and family.  He is 
married to his second wife, to whom he has been married for 
four years.  While he admits to being stressed out every now 
and then and flying off the handle easily, he still describes 
his marriage as pretty good in September 2004, and as healthy 
in August 2002.  He described his family, in November 2002, 
as supportive, and reported he continued to enjoy social 
activities such as hunting, fishing, and gardening.  His 
treating physician found him to exhibit good coping skills.  
In September 2004, he reported spending time with his dogs 
and horse, and gardening, although he had given up hunting by 
then and was reporting increased hypervigilance and 
exaggerated startle response.  

Second, the record contains no report or observation of 
symptomatology required to meet the higher evaluations.  The 
veteran has consistently denied delusions and hallucinations, 
suicidal and homicidal ideations.  Moreover, he has not been 
found to exhibit illogical, obscure, or irrelevant speech, 
gross impairment in thought processes or communication; 
intermittent ability to perform activities of daily living; 
disorientation to time or place; or panic or depression that 
is near-continuous and affecting the ability to function 
independently, appropriately and effectively.  Rather, VA 
treatment and examination reports reflect that the veteran 
has consistently presented as alert and coherent, oriented 
times three.  VA treatment notes dated in November 2002 show 
that he presented as relevant in speech.  The September 2004 
report reflects findings of cognitive functions within normal 
range.  His GAF was then reported at 58-60. 

Third, the Board observes that the veteran was granted 
disability benefits by SSA in November 1994, due to a primary 
diagnosis of back problems, and a secondary diagnosis of 
PTSD.  Careful review of the October 1994 decision, however, 
notes that his unemployability is the result of various 
service connected and nonservice connected disabilities-PTSD 
among them-including a work related injury in July 1989 that 
resulted in payment by Workman's Compensation in September 
1991:

The medical evidence establishes that the 
claimant has chronic lumbar pain syndrome 
secondary to on-the-job injury in 1989 
complicated by pre-existing degenerative 
arthritis, alcohol dependence, macular 
degeneration of the left eye, 
hypertension, mild hearing loss, 
avoidant/dependent personality traits and 
other psychological stress factors 
causing episodes of major depression... 

Thus, the veteran's service-connected PTSD, alone, is not the 
primary or sole source of his unemployability, as 
demonstrated by these records.  This corroborates the 
relatively high GAF evaluates assigned to his PTSD 
throughout.  Therefore, the evidence simply cannot show that 
the service connected PTSD, in and of itself, is productive 
of occupational and social impairment with deficiencies in 
most areas such as work, or that it is productive of total 
occupational and social impairment.

Finally, as discussed above, the medical evidence does not 
demonstrate that the veteran exhibits social impairment to 
the level to warrant a higher, 70 or 100 percent, evaluation.  
Rather, the records show that he maintains ties with his 
family and in his marriage, that he views his marriage as 
healthy and pretty good.  His treating VA physician has found 
him to have an active social life-albeit recently to have 
given up hunting, and to exhibit good coping skills.

There is simply no indication of manifestations that would 
warrant higher, 70 or 100 percent evaluations, under the 
criteria.  For example, the veteran has not been found to 
exhibit severe impairment in establishing or maintaining 
social or industrial relationships, that all but the most 
intimate contacts are adversely affected or that he is 
virtually isolated in the community, symptoms bordering on 
gross repudiation of reality, or severe or demonstrable 
inability to obtain or retain employment; nor has he been 
found to exhibits such other symptoms as deficiencies in 
judgment or thinking, obsessional rituals interfering with 
routine activities, spatial disorientation, neglect of 
personal hygiene, persistent delusions or hallucinations, 
grossly inappropriate behaviors, or persistent danger of 
hurting self or others.  The Board observes that VA treatment 
records show the veteran has consistently been assigned a GAF 
of 55 to 65/66.  The most recent, September 2004, VA 
examination report reflects a GAF of 58-60.  A GAF score of 
51 to 60 reflects symptoms that are moderate in severity 
(e.g. flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).

The medical evidence as a whole, including the treatment 
records and VA examination reports, reflects that the veteran 
has clearly been observed to exhibit symptoms of his PTSD 
that are disabling.  After careful review of the medical 
evidence, the Board finds that the disability picture 
presented is productive of symptomatology attributable to 
PTSD that renders the veteran occupationally and socially 
impaired with no more than reduced reliability and 
productivity.  

After consideration of the evidence, the Board finds that the 
criteria for a rating of 50 percent, and no greater, for the 
service-connected PTSD is met.  38 C.F.R. § 3.102, 4.7.  

V) Summary

The veteran has argued that his hearing, hypertension, 
vision, and PTSD have worsened.  The Board has recognized the 
disabling effects of his bilateral hearing and PTSD in 
awarding a 30 percent evaluation for hearing loss prior to 
September 6, 2004, and in awarding a 50 percent evaluation 
for PTSD.  Concerning the evaluation of hearing loss 
beginning September 6, 2004, hypertension, and macular 
degeneration of the left eye, the Board finds that the 
medical evidence simply does not support higher evaluations 
than those already assigned.

The Board notes that the veteran is competent to report his 
symptoms and complaints.  However, the veteran is not a 
medical professional, with the expertise required to present 
clinical findings and opinions as to the degree of his 
hearing loss, hypertension, vision impairment, and PTSD.  
Concerning the veteran's hearing loss, the Board observes 
that the September 2004 audiometric examination report 
provides more probative evidence of the degree of the 
veteran's impairment than his lay opinion.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The "assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann at 349.  Similarly, the findings of 
vision acuity presented in the September 2004 VA examination 
report are far more probative of the extent of the veteran's 
vision loss.  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

Therefore, while the Board finds that the medical evidence 
supports an assignment of a 30 percent evaluation, and no 
greater, for bilateral hearing loss prior to September 6, 
2004, and an evaluation of 50 percent, and no greater, for 
PTSD, the Board regretfully finds that the medical evidence 
does not support the assignment of an evaluation greater than 
10 percent for hypertension, and a compensable evaluation for 
macular degeneration of the left eye.  In addition, 
audiometric findings do not support the assignment of an 
evaluation greater than 30 percent beginning September 6, 
2004 under 38 C.F.R. Part 4, including §§ 4.85, 4.86, 4.87 
and Diagnostic Code 6100.  Moreover, the Board notes that the 
evaluations derived from the Rating Schedule are intended to 
make allowance for improvement by hearing aids, as well as 
for corrective vision.  See 38 C.F.R. § 4.75 (2004).  
Therefore, while the evidence supports the assignment of a 30 
percent evaluation, and no greater, for bilateral hearing 
loss prior to September 6, 2004 and the assignment of a 50 
percent evaluation, and no greater, for PTSD, a preponderance 
of the evidence is against the assignment of an evaluation 
greater than 30 percent for bilateral hearing loss beginning 
September 6, 2004, greater than 10 percent for hypertension, 
and a compensable evaluation for macular degeneration, left 
eye.

As noted above, the issue of TDIU is being remanded following 
this decision.  Therefore a discussion of 38 C.F.R. § 3.321 
is withheld pending consideration of these matters at the RO 
after development of required evidence.


ORDER

A 30 percent evaluation and no greater is granted for 
bilateral hearing loss prior to September 6, 2004, subject to 
the laws and regulations governing the payment of monetary 
benefits.

An evaluation greater than 30 percent for bilateral hearing 
loss beginning September 6, 2004 is denied.

An evaluation greater than 10 percent for hypertension is 
denied.

A compensable evaluation for macular degeneration, left eye, 
is denied.

An evaluation of 50 percent, and no greater, is granted for 
PTSD, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

As noted above, the veteran also seeks entitlement to an 
increased evaluation for his service connected traumatic 
arthritis, right knee, prior to and beginning September 2, 
2004, and entitlement to TDIU.  

During the pendency of the veteran's claim he was granted 
entitlement to a 100 percent schedular evaluation.  However, 
since the grant of 100 percent was effective only from August 
2003, and the veteran filed his claim for TDIU in September 
1999, his claim for TDIU prior to August 2003 is still 
pending.  See AB, supra.

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board notes that 
VA Office of the General Counsel (VA OGC) issued an opinion 
in September 2004 holding that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (leg, limitation of 
flexion) and Diagnostic Code 5261 (leg, limitation of 
extension) may be assigned separate, compensable disability 
evaluations for the same joint.  See VAOPGCPREC 9-2004 
(September 17, 2004); see also Esteban v. Brown, 6 Vet. App. 
259 (1994). 

The RO has not had an opportunity to consider the veteran's 
right knee disability in light of this opinion.  Nor has it 
informed the veteran of this change in law and what is 
required for him to prevail in his claim for an increased 
evaluation given the opinion.

The Board finds it would be helpful to fully develop the 
medical evidence in this case and then accord the veteran VA 
examinations to determine the nature and extent and his 
service-connected right knee disability, in consideration of 
VAOPGCPREC 9-2004 (September 17, 2004), with review of the 
claims file in consideration of the medical evidence of 
record.  See 38 C.F.R. § 3.159(c)(4) (2004).

In addition, the matter of entitlement to TDIU is 
inextricably intertwined with the outcome of this issue.  See 
also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as VAOPGCPREC 7-
2004, are fully complied with and 
satisfied as to the issue of entitlement 
to an increased evaluation for the 
service connected traumatic arthritis, 
right knee, prior to and beginning 
September 2, 2004, including 
consideration of VAOPGCPREC 9-2004.  In 
particular, the RO must inform the 
appellant: (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
the claim for an increased evaluation for 
traumatic arthritis, right knee, prior to 
and beginning September 2, 2004, 
including consideration of VAOPGCPREC 9-
2004; (3) about the information and 
evidence that VA will seek to provide; 
(4) about the information and evidence 
the appellant is expected to provide; and 
(5) request or tell him to provide any 
evidence in his possession that pertains 
to his claims.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO should request that the 
veteran identify the VA and non-VA health 
care providers who have treated him for 
his right knee disability since 1998. 

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers-that 
are not already of record.  In 
particular, the RO should request any and 
all treatment records for treatment 
accorded him for his right knee 
disability from the VA Medical Centers 
(MCs) in Dothan, Alabama, Tucson, 
Arizona, and Pensacola, Tampa, and Tampa, 
Florida and any other VAMC the veteran 
may identify, from 1998 to the present-
that are not already of record.

4.  Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

5.  Following completion of the above, 
the RO should make arrangements for the 
veteran to be afforded an examination, by 
an appropriate specialist, to determine 
the nature and extent of his service 
connected right knee disability.  All 
indicated tests and studies should be 
performed.  The claims folder, including 
all newly obtained evidence and the 
veteran's service medical records, must 
be sent to the examiner(s) for review.  
The examiner(s) should address the 
following matters:

?	Summarize the medical history, 
including the onset and course of 
and the service connected right knee 
disability.
?	Describe any current symptoms and 
manifestations attributed to the 
right knee disability.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all right knee 
pathology.  

6.  The RO should afford the veteran 
further examination to obtain an opinion 
by a VA examiner to determine his ability 
to obtain and retain gainful employment, 
including prior to August 26, 2003.  All 
indicated tests and studies should be 
performed.  The claims folder, including 
all newly obtained evidence and the 
veteran's service medical records, must 
be sent to the examiner(s) for review.  
The examiner should be directed to offer 
an opinion as to the veteran's 
unemployability and, if found 
unemployable, whether the veteran is 
unemployable due to his service 
connected, versus his nonservice-
connected, disabilities, prior to August 
26, 2003.  If the examiner cannot so 
determine, the examiner should so state.

7.  After receipt of any and all newly 
acquired evidence, the RO should review 
the appellant's claims for an increased 
evaluation for his service connected 
traumatic arthritis, right knee, prior to 
and beginning September 2, 2004, 
including consideration of VAOPGCPREC 7-
2004, Esteban, supra, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995); and 
entitlement to TDIU, including prior to 
the grant of a 100 percent schedular 
evaluation on August 26, 2003.  If the 
decisions remain in any way adverse to 
the appellant, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
veteran is scheduled for examination, he is advised that 
failure to appear for a scheduled VA examination without good 
cause could result in the denial of his claims.  38 C.F.R. 
§ 3.655 (2003).  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).  The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


